UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 Or 15 (d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): July 13, 2007 JMG Exploration, Inc. (Exact name of Registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 001-32438 (Commission File Number) 20-1373949 (IRS employer identification no.) 180 South Lake Ave. Seventh Floor Pasadena, CA (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (626) 792-3842 (Registrants former name or former address, if changed since last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 9.01 Financial Statements and Exhibits. On July 13 , 2xploration, Inc. issued a press release indicating that the Company has extended its due diligence period for the completion of the acquisition of Iris Computers Ltd, one of the leading distributors of IT products in India, to August 15 th . A copy of that press release is attached to this report as Exhibit 99.1. (c) Exhibits Exhibit No. Description Press Release dated July 13, 2007 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Date: July 16, 2007 JMG Exploration, Inc. /s/ Joseph W. Skeehan Joseph W. Skeehan, Chief Executive Officer 3
